THE THIRTEENTH COURT OF APPEALS

                                    13-12-00673-CV


                        UNION PACIFIC RAILROAD COMPANY
                                       v.
                                WILLIAM R. NAMI


                                   On Appeal from the
                      267th District Court of De Witt County, Texas
                             Trial Cause No. 10-04-21,519


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

August 14, 2014